Citation Nr: 0601547	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  97-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
as secondary to otitis externa.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to otitis externa.

3.  Entitlement to an increased rating for the post-operative 
residuals of a right knee injury with laxity, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right knee.

5.  Entitlement to an initial rating higher than 20 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought on appeal.  The 
Board first considered this appeal in October 2004, and 
determined that additional development was required.  As 
such, the matter was remanded to the RO.  In a September 2005 
rating decision, the RO granted entitlement to service 
connection for a right ankle disability and for a low back 
disability.  Therefore, those issues are no longer before the 
Board.  The veteran, however, has appealed the assignment of 
the initial rating for his back disability and that claim 
will be addressed below pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  

The issues of entitlement to service connection for vertigo 
and bilateral hearing loss and for entitlement to a higher 
initial rating for lumbosacral strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has severe impairment of the right knee 
manifest by mechanical symptoms of crepitance, locking and 
chronic effusion.

3.  The veteran has extension in his right knee limited to 10 
degrees and flexion limited to 85 degrees.  His range of 
motion is limited due to pain.

4.  The veteran has degenerative joint disease of the right 
knee.


CONCLUSIONS OF LAW

1.  Criteria for a 30 percent rating for post-operative 
residuals of a right knee injury with laxity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2005).

2.  Criteria for a rating higher than 10 percent rating for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2001, June 2003 and October 2004, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
that decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before the 
Board in August 2004.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran asserts that his right knee disability is more 
severe than evaluated.  Specifically, he states that his knee 
gives out unexpectedly, causes severe pain on a daily basis, 
and limits his daily activities.  Although the veteran 
continues to work on a full-time basis without missing much 
time from work as a result of his right knee disability, he 
contends that he has not received any promotions since 1982 
because of his limited physical abilities.  The veteran is a 
candidate for a total right knee replacement, but has not 
pursued that avenue due to his age.

The medical evidence reveals that the veteran is treated with 
medication on a daily basis for pain in his right knee as 
well as with periodic steroid injections.  X-ray evidence 
clearly shows degenerative joint disease of the right knee.  
Although the veteran experiences some decrease in symptoms 
with the use of injections, a total knee replacement has been 
noted as an option for many years.  The veteran has been 
prescribed knee braces and a cane to assist with his 
stability.

Upon VA examination in July 2003, the veteran complained of 
pain in his right knee ranging from 4 to 10 on a daily basis 
on a scale of 1 to 10, with 10 being the most severe pain.  
He related that he tried not to miss work, that his knee 
brace rubbed a rash on his leg, and that he used a cane with 
all walking.  The veteran walked with a limp and maintained 
full extension in his right knee to 0 degrees, with flexion 
limited to 85 degrees due to pain.  The examiner also noted 
slight anterior cruciate ligament laxity as well as medial 
laxity.  Mild degenerative joint disease of the right knee 
was diagnosed without the benefit of reviewing the veteran's 
claims folder.

The veteran underwent another VA examination in June 2005, 
and the examiner reviewed the claims folder and commented on 
same.  It was noted that a total right knee replacement had 
been recommended and that activities of daily living were 
limited.  The veteran presented with his cane and knee brace 
and the examiner noted that the brace appeared to help with 
stability.  The veteran complained of constant pain with 
flare-ups three to four times per day; he also related that 
the knee gave way at will.  The veteran did not complain of 
any weakness in the right knee, only a decrease in 
functioning due to pain.  The veteran had an antalgic gait 
and a 2+ effusion that was noted to be chronic.  He had full 
extension in the right knee to 0 degrees and flexion to 120 
degrees with complaints of pain throughout the entire 
movement; with repetitive movement, his extension was limited 
to 10 degrees and flexion limited to 90 degrees.  The veteran 
also exhibited mechanical symptoms of crepitance and locking.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran is assigned two ratings for his right knee 
disability, one for instability and one for the presence of 
arthritis without a compensable level of limited motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 and 5257.  
Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).


The veteran's right knee disability has been evaluated as 20 
percent disabling using criteria of Diagnostic Code 5257 
which allows for the assignment of ratings based on knee 
impairment with evidence of recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe.  When rating a knee 
disability under Diagnostic Code 5257, a separate rating may 
be assigned under Diagnostic Code 5003 when there is evidence 
of additional disability due to arthritis.  See General 
Counsel Precedent Opinion 23-97 (July 1, 1997) (VAOPGCPREC 
23-97).  Diagnostic Code 5003 allows for rating disabilities 
of the joints by the level of limitation of motion when there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Also see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (traumatic arthritis to be 
rated as degenerative arthritis).

The evidence clearly shows that the veteran has degenerative 
joint disease of the right knee.  In order for a compensable 
evaluation to be assigned based solely on limitation of 
motion, there must be evidence of extension limited to 10 
degrees and/or flexion limited to 45 degrees under Diagnostic 
Codes 5261 and 5260, respectively.  38 C.F.R. §§ 4.40 and 
4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the veteran's reports of daily pain with flare-ups 
have been considered in conjunction with the Board's review 
of the limitation of motion diagnostic codes.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The objective medical findings of record show that the 
veteran has full extension to 0 degrees and flexion ability 
up to 120 degrees.  His flexion has been limited to as much 
as 85 degrees due to pain and, upon repetitive motion, his 
extension was recently shown to be limited to 10 degrees due 
to pain.  When considering these findings in the light most 
favorable to the veteran, the Board finds that a worst-case 
scenario is that extension is limited to 10 degrees and 
flexion is limited to 85 degrees.  Thus, a 10 percent rating 
under Diagnostic Code 5261 may be assigned for limited 
extension.  A higher rating is not warranted under Diagnostic 
Code 5261 as the veteran's complaints of pain were taken into 
account when determining a limitation to 10 degrees and there 
is nothing in the medical evidence to suggest that the right 
knee extension is limited to anything more than 10 degrees.  
The Board points out that the assignment of a 10 percent 
rating under Diagnostic Code 5261 for limited extension takes 
into account the veteran's complaints of pain; otherwise, the 
rating would be 0 percent for full extension to 0 degrees.

The veteran does not have a compensable level of limited 
flexion in the right knee as he maintains well above the 45 
degree threshold required under Diagnostic Code 5260 for the 
assignment of a 10 percent rating.  

Based on this analysis, the veteran is not entitled to an 
additional 10 percent rating under Diagnostic Codes 5003 or 
5010 because such an evaluation may only be assigned when 
there is x-ray evidence of arthritis, but no compensable 
level of limited motion.  Thus, upon finding that the veteran 
has a compensable level of limited extension, the only rating 
appropriate for his degenerative joint disease is the single 
10 percent rating assigned under Diagnostic Code 5261.  In 
reaching this determination, the Board also considered the 
provisions of VAOPGCPREC 9-2004 that permits a separate 
evaluation for both flexion and extension of the knee.  In 
light of the fact that there is no evidence of a compensable 
level of limited flexion, this General Counsel Opinion is not 
applicable in this case.  As such, a rating higher than 10 
percent for degenerative joint disease of the right knee is 
denied.

As for the residuals of the veteran's right knee injury other 
than his arthritis, the Board finds that the evidence is 
consistent with a finding of severe impairment under 
Diagnostic Code 5257.  Specifically, the veteran has been a 
candidate for a total knee replacement for almost a decade, 
his knee gives way at will, and the objective medical 
findings show significant crepitance, effusion and locking.  
Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that criteria for a 30 percent 
rating, and no higher, have been met for the residuals of his 
right knee disability.


Knee impairments may also be evaluated based on dislocated or 
removed cartilage, nonunion and/or malunion of the tibia and 
fibula, or the presence of genu recurvatum.  Because the 
medical evidence does not show disability due to such 
impairment, the Board finds that the veteran is properly 
evaluated under Diagnostic Codes 5257 and 5261.  As such, 
ratings higher than those assigned in this decision are 
denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected right knee disability and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his right knee disability and his 
treatment records are void of any finding of exceptional 
limitation due to the right knee disability beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by constant pain and locking of 
the knee has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  With the evidence clearly 
showing that the veteran is not required to miss work due to 
knee pain, but that he contends he may have missed 
opportunities due to physical limitations, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and higher ratings are also denied on an extra-
schedular basis.


ORDER

A 30 percent rating, and no higher, for post-operative 
residuals of a right knee injury with laxity is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating higher than 10 percent for degenerative joint 
disease of the right knee is denied.


REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board remanded the issues of entitlement to service 
connection for vertigo and for bilateral hearing loss in 
October 2004, and requested that medical examinations be 
performed and that medical opinions be rendered as to whether 
it is at least as likely as not that any currently diagnosed 
hearing loss and/or vertigo was related to an incident during 
service or was proximately due to service-connected otitis 
externa.  Unfortunately, the veteran underwent audiologic 
examination by an audiologist and a complete examination by a 
physician on the same day and the physician did not review 
the results of audiologic examination prior to rendering his 
diagnoses.  As a result, the report submitted does not 
adequately address the issues on appeal and this matter must 
be remanded for further development of the medical record.

The record also reflects that the RO granted entitlement to 
service connection for a low back disability in September 
2005, and that the veteran submitted a notice of disagreement 
with respect to the assignment of the initial rating in 
November 2005.  Because the Board is required to review all 
issues which are reasonably raised by a liberal reading of 
the veteran's assertions as per Manlincon v. West, 12 Vet. 
App. 238 (1999), this issue must be remanded so that the RO 
may review the claim and issue a Statement of the Case if the 
benefits sought cannot be granted.

Therefore, this matter is remanded for the following action:

1.  Return the veteran's claims folder to 
the physician who performed the ear 
disease examination in June 2005, if he 
is available.  If the examiner is not 
available, schedule the veteran for 
another examination.  Have the examiner 
review the veteran's service medical 
records and pertinent post-service 
medical evidence, including the June 2005 
audiometric test results, and render all 
appropriate diagnoses.  The examiner 
should not limit his diagnoses to vertigo 
and hearing loss, but properly diagnose 
the veteran's complaints of dizziness and 
unsteadiness.  The examiner should then 
render an opinion as to whether any 
diagnosed disability is at least as 
likely as not (i.e., probability of 50 
percent) due to noise exposure during 
service, an injury during service, and/or 
a proximate result of chronic otitis 
externa.  All opinions rendered must be 
supported by complete rationale.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  If 
entitlement to a higher initial rating 
for lumbosacral strain is not granted, 
the veteran should be advised of the 
proper time limits upon which to perfect 
his appeal of that issue as it should not 
be simply returned to the Board as if 
perfected.

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


